In an action for a partnership accounting, the plaintiff appeals from an order of the Supreme Court, Nassau County (Lally, J.), entered September 19, 2001, which granted the defendant’s motion for summary judgment dismissing the plaintiffs cause of action for a share of the value of the defendant’s good will.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the plaintiffs cause of action for a share of the value of the defendant’s good will. The partnership agreement at issue did not specify that good will was a firm asset, no consideration was paid for good will when new partners joined, no amounts were paid or given on account of good will, and the firm’s financial statements did not reflect any good will. Thus, “it is clear that the partners did not otherwise view good will as a firm asset” (Kaplan v Schachter & Co., 261 AD2d 440, 441; see Dawson v White & Case, 88 NY2d 666). Ritter, J.P., Smith, Friedmann and Cozier, JJ., concur.